             Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 1 of 9




 1   Todd M. Friedman (SBN 310961)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 2   21550 Oxnard St., Suite 780
 3   Woodland Hills, CA 91367
     Phone: 323-306-4234
 4
     Fax: 866-633-0228
 5   tfriedman@toddflaw.com
     Attorney for Plaintiff
 6
 7
                      UNITED STATES DISTRICT COURT
 8                  WESTERN DISTRICT OF PENNSYLVANIA
 9                        PITTSBURGH DIVISION
10   STEWART ABRAMSON, individually )           Case No.    2:21-cv-275
11   and on behalf of all others similarly  )
     situated,                              )   CLASS ACTION
12
                                            )
13   Plaintiff,                             )   COMPLAINT FOR VIOLATIONS
14                                          )   OF:
            vs.                             )
15                                          )      1.      NEGLIGENT VIOLATIONS
16   THE LAWSUIT AUTHORITY LLC, )                          OF THE TELEPHONE
     KWOK DANIEL LTD. LLP, and              )              CONSUMER PROTECTION
17
     DOES 1 through 10, inclusive, and each )              ACT [47 U.S.C. §227(b)]
18   of them,                               )      2.      WILLFUL VIOLATIONS
19
                                            )              OF THE TELEPHONE
     Defendants.                            )              CONSUMER PROTECTION
20                                          )              ACT [47 U.S.C. §227(b)]
21                                          )
                                                DEMAND FOR JURY TRIAL
22
23
           Plaintiff, STEWART ABRAMSON (“Plaintiff”), individually and on behalf
24
     of all others similarly situated, alleges the following against Defendants, THE
25
     LAWSUIT AUTHORITY LLC and KWOK DANIEL LTD. LLP (collectively
26
     referred to as “Defendants”), upon information and belief based upon personal
27
     knowledge:
28
     ///


                                CLASS ACTION COMPLAINT
                                           -1-
                 Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 2 of 9




 1                                    INTRODUCTION
 2          1.      Plaintiff’s Class Action Complaint is brought pursuant to the
 3   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 4          2.      Plaintiff, individually, and on behalf of all others similarly situated,
 5   brings this Complaint for damages, injunctive relief, and any other available legal
 6   or equitable remedies, resulting from the illegal actions of Defendants in
 7   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 8   telephone, thereby violating the TCPA, 47 U.S.C. § 227. Plaintiff alleges as
 9
     follows upon personal knowledge as to himself and his own acts and experiences,
10
     and, as to all other matters, upon information and belief, including investigation
11
     conducted by his attorneys.
12
                               JURISDICTION AND VENUE
13
            3.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14
     a resident of Pennsylvania, seeks relief on behalf of a Class, which will result in at
15
     least one class member belonging to a different state than that of Defendants, both
16
17
     of whom are companies who were formed and are located in Texas. Plaintiff also

18   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,

19   when aggregated among a proposed class in the thousands, exceeds the
20   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
21   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
22   (“CAFA”) are present, and this Court has jurisdiction. In addition, this Court has
23   jurisdiction pursuant to 28 U.S.C. § 1331, as this civil action arises under a law of
24   the United States, the TCPA.
25          4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
26   because a substantial part of the events giving rise to this claim occurred in this
27
     District.
28
     ///


                                    CLASS ACTION COMPLAINT
                                               -2-
                Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 3 of 9




 1                                        PARTIES
 2         5.      Plaintiff, STEWART ABRAMSON (“Plaintiff”), is a natural person
 3   residing in Pittsburgh, Pennsylvania, and is a “person” as defined by 47 U.S.C. §
 4   153 (39).
 5         6.      Defendant, THE LAWSUIT AUTHORITY LLC, is a legal claims
 6   processing company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 7         7.      Defendant, KWOK DANIEL LTD. LLP, is a law firm, and is a
 8   “person” as defined by 47 U.S.C. § 153 (39).
 9
           8.      The above-named Defendants, and their subsidiaries and agents, are
10
     collectively referred to as “Defendants.” The true names and capacities of the
11
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
12
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
13
     names. Each of the Defendants designated herein as a DOE is legally responsible
14
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
15
     Complaint to reflect the true names and capacities of the DOE Defendants when
16
17
     such identities become known.

18         9.      Plaintiff is informed and believes that at all relevant times, each and

19   every Defendant was acting as an agent and/or employee of each of the other
20   Defendants and was acting within the course and scope of said agency and/or
21   employment with the full knowledge and consent of each of the other Defendants.
22   Plaintiff is informed and believes that each of the acts and/or omissions
23   complained of herein was made known to, and ratified by, each of the other
24   Defendants.
25                             FACTUAL ALLEGATIONS
26
           10.     Beginning on or about November 30, 2020, Plaintiff received a text
27
     message from Defendants on Plaintiff’s cellular telephone number ending in -5679,
28
     in an attempt to solicit Plaintiff to purchase Defendants’ services.

                                   CLASS ACTION COMPLAINT
                                              -3-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 4 of 9




 1         11.    During this time, Defendants began to use Plaintiff’s cellular
 2   telephone for the purpose of sending Plaintiff a spam advertisement and/or
 3   promotional offer, via text message, including a text message sent to and received
 4   by Plaintiff on or about November 30, 2020 from Defendants.
 5         12.    On or about November 30, 2020, Plaintiff received a text from
 6   Defendants that read: “Dear Joseph, Y0UR ZANTAC PAY0UT: CoIIect You're
 7   SettIement Before The DeadIine 0n I2/04!: fz8c.info/jH7rJ4qFO8”.
 8         13.    Defendants’ text message was sent to Plaintiff from telephone number
 9   (910) 741-6381.
10         14.    This text message placed to Plaintiff’s cellular telephone was placed
11   via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
12   system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.
13   § 227(b)(1)(A).
14         15.    The telephone number that Defendants, or their agent, called (i.e. sent
15   the above-described text message) was assigned to a cellular telephone service for
16   which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
17   227(b)(1).
18         16.    Defendant’s text message constituted a call that was not for
19   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20         17.    During all relevant times, Defendants did not possess Plaintiff’s “prior
21   express consent” to receive calls using an automatic telephone dialing system on
22   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
23                               CLASS ALLEGATIONS
24         18.    Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member of the proposed class (hereafter “The Class”)
26   defined as follows:
27
28
                  All persons within the United States who received any
                  solicitation/telemarketing calls from Defendants to said


                                  CLASS ACTION COMPLAINT
                                             -4-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 5 of 9




 1                 person’s cellular telephone made through the use of any
                   automatic telephone dialing system or an artificial or
 2                 prerecorded voice and such person had not previously
 3                 consented to receiving such calls, or who had revoked
                   such consent, within the four years prior to the filing of
 4
                   this Complaint through the date of class certification.
 5
 6          19.    Plaintiff represents, and is a member of, The Class, consisting of all
 7   persons within the United States who received any solicitation/telemarketing calls
 8   from Defendants to said person’s cellular telephone made through the use of any
 9   automatic telephone dialing system or an artificial or prerecorded voice and such
10   person had not previously consented to receiving such calls, or who had revoked
11   such consent, within the four years prior to the filing of this Complaint through the
12   date of class certification.
13          20.    Defendants, their employees and agents are excluded from The Class.
14   Plaintiff does not know the number of members in The Class, but believes the Class
15   members number in the thousands, if not more. Thus, this matter should be
16   certified as a Class Action to assist in the expeditious litigation of the matter.
17          21.    The Class is so numerous that the individual joinder of all of its
18   members is impractical. While the exact number and identities of The Class
19   members are unknown to Plaintiff at this time and can only be ascertained through
20   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
21   The Class includes thousands of members.            Plaintiff alleges that The Class
22   members may be ascertained by the records maintained by Defendants.
23          22.    Plaintiff and members of The Class were harmed by the acts of
24   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
25   and the Class members via their cellular telephones thereby causing Plaintiff and
26   the Class members to incur certain charges or reduced telephone time for which
27   Plaintiff and the Class members had previously paid by having to retrieve or
28   administer messages left by Defendants during those illegal calls, and invading the


                                    CLASS ACTION COMPLAINT
                                               -5-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 6 of 9




 1   privacy of said Plaintiff and Class members.
 2         23.    Common questions of fact and law exist as to all members of The
 3   Class which predominate over any questions affecting only individual members of
 4   The Class. These common legal and factual questions, which do not vary between
 5   Class members, and which may be determined without reference to the individual
 6   circumstances of any Class members, include, but are not limited to, the following:
 7                a.    Whether, within the four years prior to the filing of this
 8                      Complaint, Defendants made any telemarketing/solicitation
 9                      call (other than a call made for emergency purposes or made
10                      with the prior express consent of the called party) to a Class
11                      member using any automatic telephone dialing system or any
12                      artificial or prerecorded voice to any telephone number
13                      assigned to a cellular telephone service;
14                b.    Whether Plaintiff and the Class members were damaged
15                      thereby, and the extent of damages for such violation; and
16                c.    Whether Defendants should be enjoined from engaging in such
17                      conduct in the future.
18         24.    As a person that received a telemarketing/solicitation call from
19   Defendants using an automatic telephone dialing system or an artificial or
20   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
21   claims that are typical of The Class.
22         25.    Plaintiff will fairly and adequately protect the interests of the members
23   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
24   class actions.
25         26.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Class members is impracticable. Even if every Class member could afford
28   individual litigation, the court system could not. It would be unduly burdensome


                                  CLASS ACTION COMPLAINT
                                             -6-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 7 of 9




 1   to the courts in which individual litigation of numerous issues would proceed.
 2   Individualized litigation would also present the potential for varying, inconsistent,
 3   or contradictory judgments and would magnify the delay and expense to all parties
 4   and to the court system resulting from multiple trials of the same complex factual
 5   issues. By contrast, the conduct of this action as a class action presents fewer
 6   management difficulties, conserves the resources of the parties and of the court
 7   system, and protects the rights of each Class member.
 8         27.    The prosecution of separate actions by individual Class members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Class members not parties to such
11   adjudications or that would substantially impair or impede the ability of such non-
12   party Class members to protect their interests.
13         28.    Defendants have acted or refused to act in respects generally
14   applicable to The Class, thereby making appropriate final and injunctive relief with
15   regard to the members of The Class as a whole.
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                 47 U.S.C. § 227 et seq.
19         29.    Plaintiff repeats and incorporates by reference into this cause of
20   action the allegations set forth above at Paragraphs 1-28.
21         30.    The foregoing acts and omissions of Defendants constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
24   47 U.S.C. § 227(b)(1)(A).
25         31.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
26   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28         32.    Plaintiff and the Class members are also entitled to and seek


                                   CLASS ACTION COMPLAINT
                                              -7-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 8 of 9




 1   injunctive relief prohibiting such conduct in the future.
 2                            SECOND CAUSE OF ACTION
 3                       Knowing and/or Willful Violations of the
 4                          Telephone Consumer Protection Act
 5                                  47 U.S.C. § 227 et seq.
 6         33.     Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-28.
 8         34.     The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227(b)(1)(A).
12         35.     As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         36.     Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                                 PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff requests judgment against Defendants for the
20   following:
21                              FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                 47 U.S.C. § 227, et seq.
24                 As a result of Defendants’ negligent violations of 47 U.S.C. §
25                 227(b)(1), Plaintiff and the Class members are entitled to and request
26                 $500 in statutory damages, for each and every violation, pursuant to
27                 47 U.S.C. § 227(b)(3)(B).
28                 Any and all other relief that the Court deems just and proper.


                                   CLASS ACTION COMPLAINT
                                              -8-
              Case 2:21-cv-00275-PLD Document 1 Filed 02/26/21 Page 9 of 9




 1                           SECOND CAUSE OF ACTION
 2                      Knowing and/or Willful Violations of the
 3                         Telephone Consumer Protection Act
 4                                 47 U.S.C. § 227, et seq.
 5                As a result of Defendants’ willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
 9                47 U.S.C. § 227(b)(3)(C).
10                Any and all other relief that the Court deems just and proper.
11                                    TRIAL BY JURY
12         37.    Pursuant to the seventh amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15                Respectfully submitted this 26th Day of February, 2021.
16
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                By:   /s/ Todd M. Friedman
18
                                      Todd M. Friedman
19                                    Law Offices of Todd M. Friedman
20                                    Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
